Judge Rosemary Ledet
This is a personal injury suit arising out of a collision between a Regional Transit Authority ("RTA") bus and a truck. Shawn McNeil, a seated passenger on the bus, commenced this suit against, among others, Jason Trosclair, the driver of the truck. Following a bench trial, the trial court rendered judgment dismissing Ms. McNeil's claims against all the defendants with prejudice. From this judgment, Ms. McNeil appeals. For the reasons that follow, we remand this case to the trial court for completion of the record.
*916INCOMPLETE RECORD
When the record was lodged with this court, none of the exhibits Ms. McNeil introduced at trial were included in the record. On June 6, 2018, this court ordered that Ms. McNeil show cause why the pending appeal should not be remanded to the trial court for correction of the record pursuant to La. C.C.P. art. 2161.1 In her response, Ms. McNeil acknowledged that her trial exhibits are not in the trial court record.
Complying with the mandate in La. C.C.P. art. 2161 that an appeal is not to be dismissed because of an incomplete record, we remand this case to the trial court for completion of the record.
REMANDED WITH INSTRUCTIONS

La. C.C.P. art. 2161 provides, in pertinent part, that "[a]n appeal shall not be dismissed because the trial record is missing, incomplete or in error no matter who is responsible, and the court may remand the case either for retrial or for correction of the record."